
	

116 SRES 289 IS: Expressing the sense of the Senate that socialism poses a significant threat to freedom, liberty, and economic prosperity.
U.S. Senate
2019-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 289
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2019
			Mr. Daines submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that socialism poses a significant threat to freedom, liberty,
			 and economic prosperity.
	
	
 Whereas Merriam-Webster Dictionary defines socialism as— (1)any of various economic and political theories advocating collective or governmental ownership and administration of the means of production and distribution of goods; and
 (2)a system of society or group living in which there is no private property; Whereas socialism and the policies advocated by self-described democratic socialists have an underlying historical connection to the Marxist theory;
 Whereas history has witnessed countless failed Marxist-inspired regimes; Whereas, because of the perverse incentives and inherent flaws of the Marxist theory, socialism inevitably leads to societal rot, resulting in devastation, economic poverty, and destruction;
 Whereas prominent elected officials in the Senate and the House of Representatives are self-described socialists and espouse socialist proposals;
 Whereas socialist policies such as the Green New Deal and socialized medicine would— (1)eliminate the private property rights of all people of the United States; and
 (2)force taxpayers to pay trillions of dollars to implement;
 Whereas Alexis de Tocqueville wrote, Democracy and socialism have nothing in common but one word, equality. But notice the difference: while democracy seeks equality in liberty, socialism seeks equality in restraint and servitude.;
 Whereas Margaret Thatcher once stated, Socialist governments … always run out of other people’s money, and thus the way to prosperity is for the state to give the people more choice to spend their own money in their own way; Whereas free-market capitalism is the greatest engine for human advancement in the history of the world, bringing more people out of poverty and into prosperity than any economic model in the history of mankind;
 Whereas the United States is the single greatest country in the history of the world, due in large part to its system of government that secures the private property rights of all citizens through the genius of the Constitution of the United States; and
 Whereas, on February 5, 2019, in the State of the Union address, President Donald J. Trump declared—
 (1)We are alarmed by new calls to adopt socialism in our country; and (2)America will never be a socialist country: Now, therefore, be it
			
	
 That the Senate— (1)acknowledges that Marxism and socialism are failed ideologies;
 (2)recognizes that socialism poses a significant threat to the freedom, liberty, and economic prosperity of all countries and people around the world;
 (3)accepts that socialism is a failed experiment of governance that inevitably ends in misery and suffering;
 (4)declares that, throughout the history, tradition, and national civic spirit of the United States, the United States has been a beacon of light shining like a lighthouse to the rest of the world, demonstrating that freedom and liberty are the surest foundation of government; and
 (5)affirms that the United States should never be a socialist country.  